DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 was considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10/19/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Minamisawa et al. (US 2018/0284566), discloses an optical unit with a shake correction function (abstract), comprising:
a movable body including a lens (Fig. 3, movable member 3, with optical element 2, Paragraph 0031); and
a rotation support structure to support the movable body rotatably around an optical axis of the lens (Fig. 3, rotation supporting mechanism 6 and 7, Paragraph 0031), wherein
the rotation support structure includes:
a plate roll secured to the movable body (Fig. 3, casing 29, Paragraph 0036);
a plate holder including a facing portion facing the plate roll in a direction of the optical axis (Fig. 3, opposing part 84, Paragraph 0048); and a rotation structure to allow 
the rotation structure includes: 
three or more spherical objects (Fig. 3, balls 151, Fig, 2, balls 68c, Paragraphs 0072 and 0075) to roll in contact with the plate-roll annular portion and the plate-holder annular portion;
a retainer (Fig. 3, retainer 152, Paragraph 0072) in an annular shape including a plurality of spherical-object holding holes to rollably house the three or more spherical objects, respectively, and disposed between the plate-roll annular portion and the plate-holder annular portion; and
a pressurization structure (Fig. 2, plate spring 25, Paragraph 0077) to generate force that makes the plate-roll annular portion and the plate-holder annular portion close to each other,
the plate-roll annular portion includes an outer wall extending (Fig. 3, vertical inner portion of casing 29, Paragraph 0036), in the direction of the optical axis, from an outer circumference edge toward the plate-holder annular portion and 
the plate-holder annular portion (Fig. 3, opposing part 84, Paragraph 0048) includes an inner wall extending, in the direction of the optical axis, from an inner circumference edge (Fig. 2, 157, Paragraph 0074) toward the plate-roll annular portion, or the plate-holder annular portion includes the outer wall extending, in the direction of 
Minamisawa et al. (US 2018/0284566) does not specifically disclose,
the retainer includes: an outer protrusion protruding to an outer circumference side from an outer retainer portion disposed on an outer side in a radial direction of each of the plurality of spherical-object holding holes and contacting with the outer wall; and an inner protrusion protruding to an inner circumference side from an inner retainer portion disposed on an inner side in the radial direction of each of the plurality of spherical-object holding holes and contacting with the inner wall.
Additionally, neither Minamisawa et al. (US 2018/0284567), Minamisawa et al. (US 10,976,640), Kasahara et al. (US 2021/0240000), Takei (US 2021/0041717), Isaka (US 2017/0285364), Shihoh (US 2015/0362695), Umezu (US 2006/0093339), nor the prior art of record, remedy the deficiencies of Minamisawa et al. (US 2018/0284566). 
Claims 1-8 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a optical unit comprising “the retainer includes: an outer protrusion protruding to an outer circumference side from an outer retainer portion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872